Citation Nr: 1511070	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  08-30 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for insomnia. 

2. Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected gastroesophageal reflux disease, hiatal hernia, gastritis, and colon polyps (GERD). 

3. Entitlement to an increased rating for GERD (previously considered as nausea, vomiting and diarrhea due to undiagnosed illness), currently evaluated as 30 percent disabling. 

4. Entitlement to an increased rating for low back strain with degenerative disc disease at L5-S1 (the spine disability), currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from December 1987 to November 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas. The claim of service connection for OSA was denied in January 2008. The claim of service connection for insomnia was denied in a July 2009 RO rating decision. The increased rating claims listed on the title page were denied in a May 2006 RO rating decision.

In July 2008, the Veteran testified before a Decision Review Officer at an informal hearing. In May 2013, he testified before the undersigned at a Board hearing. Transcripts of both hearings have been reviewed and are associated with the file. 

This claim was remanded for development in September 2013 and August 2014. 


FINDINGS OF FACT

1.  The weight of the evidence shows that insomnia is a component of the service-connected PTSD and not an independent disability with its own distinct symptom set. 

2. OSA has not been shown to have manifested during service and is not otherwise shown to be caused or aggravated by a service-connected disability. 

3. Throughout the time period on appeal, GERD is shown to be productive of a disability picture that includes persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation; vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health have not been shown.

4. For the time period on appeal, the spine disability did not manifest itself to forward flexion of the thoracolumbar spine of 30 degrees or less or by any ankylosis. 

CONCLUSIONS OF LAW

1. Insomnia is already contemplated in the 100 percent rating currently assigned for service-connected PTSD; the criteria for a separate award of service connection have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 4.14 (2014). 

2. The criteria for an award of service connection for sleep apnea have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014). 

3. The criteria for the assignment of a rating in excess of 30 percent evaluation for GERD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.113, 4.114, Diagnostic Codes (DCs) 7203, 7319, 7346 (2014).

4. The criteria for a rating in excess of 20 percent for a spine disability have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, DCs 5235-43 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In March 2006, December 2006 and February 2009 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014). The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2014). VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014). Relevant service treatment, VA and private medical records have been associated with the claims file. In September 2013, the RO received confirmation that Social Security Administration (SSA) records were unavailable and the Veteran was notified. 

New VA examinations were conducted, consistent with the directions of the August 2014 remand; the Veteran submitted unwaivered evidence in January and February 2014; the RO considered it and readjudicated the claim in December 2014. Substantial compliance with the remand has been accomplished. See Stegall v. West, 11 Vet. App. 268 (1998). The Board finds the examination reports and opinions requested to be fully adequate and consistent with the rest of the evidence. Id. 

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including RO and Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). Here, the transcripts of the DRO and Board hearings show that the Veteran provided information regarding his claims and responded to questions aimed at determining whether further information was needed to substantiate the claims. The Veteran has not raised complaints regarding the conduct of the hearing, which he attended with his representative. The Board finds the duties to notify and to assist have been met. 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease. Such diseases are listed in 38 C.F.R. § 3.309(a) and OSA and insomnia are not listed. This avenue of entitlement is not considered here. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2014). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a), (b); see Allen v. Brown, 7 Vet. App. 439 (1995). 

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran and probative value of the evidence of record in its whole. See Washington v. Nicholson, 19 Vet. App. 362 (2005), 38 C.F.R. § 3.159(a)(2) (2014) (Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza, 7 Vet. App. at 511.

Insomnia

The Veteran is currently rated at 100 percent for PTSD, a disability which was originally granted in September 2009. 

It is possible for a Veteran to have separate and distinct manifestations from the same injury or disability that would permit rating under several DCs; however, the critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2014) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses). 

Here, all mental disorders are rated under 38 C.F.R. § 4.130, to include PTSD. While insomnia is not specifically listed, sleep impairment is contemplated under the criteria in the general rating formula for mental disorders. 

The Veteran originally contended in January 2007 that his medication for various conditions caused him to lose sleep.  He also asserted that he did not sleep well in service. In January 2009, he filed a claim of service connection for insomnia. The next month he submitted a statement wherein he seemed to relate insomnia both as a PTSD symptom and as part of his diagnosis of OSA. In a November 2010 statement he discussed sleep impairment in the context of his PTSD, but in his September 2011 appeal form, he asserted insomnia was different from PTSD and referred to Dr. P.'s 2009 statement.  He noted that he was taking a separate medication for insomnia. In May 2013, the Veteran testified at a Board hearing that his conditions started during the time period that he served on active duty and were related to his participation in Operation in Desert Shield and Desert Storm. (Transcript, p 2.) 

In a few communications, the Veteran asserts that his insomnia was due to an undiagnosed illness. While he was initially SC for an undiagnosed illness/nausea, vomiting, diarrhea in February 1999, it was determined in September 2007 that he actually had GERD; the last codesheet in the file now reflects that he is service-connected for GERD/a hiatal hernia/gastritis/colon polyps; these are not undiagnosed illnesses. 

Service treatment records show that in August 1991, the Veteran denied sleepwalking and frequent trouble sleeping on a report of medical history RMH. While he did file an initial claim at VA in December 1991, this related to claims of service connection for spine and skin disabilities. 

Complaints and treatment for sleep impairment are found in medical records (see, for example, July 2004 VA treatment record noting psychiatric symptoms and that the Veteran was losing sleep at night, it took a while for him to fall asleep).  In June 2007, he submitted information stating that his medication for GERD, Rabeprazole, caused "tiredness." But it was also marked as "discontinued" in medication list and he continued to complain of this problem. February and April 2008 VA records state sleep was improved since he was using a continuous positive airway pressure (CPAP) machine for his OSA.

Many records link insomnia to PTSD.  In March 2009, Dr. P. wrote a letter to the Veteran's employer explaining that he was diagnosed with PTSD and had trouble with what his employer called "a major life activity" to include "chronic initial insomnia/sleep impairment." It was a substantial impairment that would be chronic and last his whole life. Accommodation would be to let him rest during breaks and to allow him to go to medical appointments. Dr. P. specifically stated that PTSD has a variable degree of symptomatology that required ongoing evaluation. 

Further, an August 2009 VA examination report showed that sleep symptoms were attributed to PTSD and noted sleep impairment with feelings of fatigue. The Veteran reported they took away his weapon at work due to sleep deprivation; this was a noted problem of occupational functioning due to PTSD (see also March 2009 Dr. T.P. statement, March 2010 general medical statement, March 2010 VA December 2010 VA records and May, September, and December 2012 VA records). 

The issue of whether insomnia was a separate diagnosis was addressed in the December 2013 VA examination report. The examiner stated in this case, insomnia is not a separate diagnosis in and of itself; it was definitely a symptom of another medical condition (PTSD) which the Veteran is already 100 percent service-connected. A review of several sources as included in this opinion note that show that there may be many risk factors associated with insomnia to include mental disorders such as PTSD and or other sleep disorder such as Obstructive Sleep Apnea which is a more severe sleep disturbance. In the Veteran's case there is supporting evidence that show that his sleep disturbance is merely related to his PTSD. A review of mental health provider's notes, showed: "Continues to have PTSD symptoms, to include sleep problems and nightmares. He is frequently anxious and depressed." Further research from online and online subscription sources (Up-to-Date) noted that many psychological disorders disrupt sleep. While insomnia may have other sources as well, it is a common sleep complaint. 

The Board finds the Veteran competent to report symptoms under § 3.159(a)(2), but he is not competent to state what is and is not a part of PTSD because this requires expertise, especially where there are multiple medical problems involved. Also, the Board finds the Veteran not credible in stating that he had trouble sleeping in service because the August 1991 RMH shows he denied such problems at separation. Caluza, 7 Vet. App. at 511.  Thus, the Veteran's statements in his regard are assigned less weight. 

The Board has reviewed the December 2013 VA opinion and finds it to be the most probative evidence in the file as the examiner reviewed the file, researched the issue and provided a reasoned conclusion. This evidence is assigned great weight.

Considering the lack of sleep problems in service, the Board finds direct service connection elements are not met. Shedden, 381 F.3d at 1167. Further, the Board finds even if he did have insomnia in service, it is not a separate disability as he is already compensated for sleep impairment under § 4.130. 

There was some evidence that his sleep problems may have been related to OSA, which is not service-connected. To the extent, however, the Veteran has sleep symptoms caused by PTSD, these symptoms are already being compensated under 38 C.F.R. § 4.130 (noting symptoms of "sleep impairment"). These symptoms cannot be compensated further as there is a prohibition on pyramiding. See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62. As such, service connection for insomnia is not warranted. 

OSA

As stated above, the Veteran's December 1991 initial claim to VA only referenced spine and skin disabilities. In his November 2006 claim, the Veteran asserted that OSA was due to his service-connected disabilities. He stated that his diarrhea/reflux and back symptoms interfered with his sleep. 

In January 2007, his daughter wrote to say, in part, that the CPAP helped the Veteran. In July 2008, his wife wrote noting that she had been married to the Veteran for 20 years and for the last several he was noisy while sleeping; then at other times he would not make a sound. He slept during the day and had reflux in the morning. She also noted he improved with the CPAP. 

Also in July 2008, the Veteran submitted internet articles on a potential link between OSA and GERD, to include a July 2008 WebMD article "Are GERD and OSA Related?" In December 2009, he asserted his service-connected GERD included dysphagia which caused OSA; he also submitted another internet article on OSA and GERD. 

At the July 2008 DRO hearing, the Veteran stated that he had OSA, not central sleep apnea and so the current medical opinion of October 2007 was insufficient (DRO transcript, p 2). He cited to literature regarding the difference between the two. Id. He also stated that he had sleep impairment because he had to get up during the night because of his service-connected digestive disability. Id. He asserted there were studies that involved the relationship between reflux and sleep impairment (DRO transcript, p 5.) The Veteran was informed that he needed information that was specific to his case (DRO transcript, p 6). The DRO pointed out the examiner did diagnose him with OSA, not central (DRO transcript, p 7.) The DRO explained the Veteran was confusing the examiner's comment about "central respiratory drive" with "central sleep apnea." (Transcript, p 8.) 

At the May 2013 Board hearing, the Veteran asserted that his OSA was related to his service-connected GERD (Board transcript, p 3). He made essentially the same argument that he did at the DRO hearing (Board transcript, p 4). The Veteran agreed that he felt the examination did not fully consider the record. Id. (See also January 2014 statement.) 

At separation in August 1991, the Veteran denied sleepwalking and frequent trouble sleeping in his RMH.  He wrote that he was in good health and not taking any medications. 

Several records from the late 1990s show reports of sleep problems (see March 1997 and October 1998 VA social work records. In August 2006, a VA polysomnography report showed a diagnosis of obstructive sleep apnea. Weight reduction and proper sleep hygiene were recommended, as they there in a September 2006 private polysomnography report.

Several VA examination and opinion reports were generated to address the Veteran's theories and submitted evidence. A May 2007 VA examination report shows that the examiner reviewed the claims file and medical records and found the Veteran had OSA, but provided a negative nexus opinion; the examiner stated the OSA was less likely than not secondary to nausea, vomiting or diarrhea (as his GERD disability was characterized at the time) or low back strain while in service, explaining that the OSA's underlying mechanism was caused by the metabolic control system of the respiratory muscles and also caused by instability of the central respiratory drive. Nausea, vomiting and diarrhea and a back disability do not cause abnormality in the metabolic control of the respiratory muscle and does not cause instability of the central respiratory drive. The examiner cited to medical literature for support. 

In October 2007, a VA respiratory opinion was sought and the claims file reviewed. The examiner interviewed the Veteran saw the current diagnosis of OSA since 2006. The Veteran was diagnosed with moderate OSA, on CPAP with associated fatigue. The examiner again found OSA was less likely secondary to GERD or environmental hazards. It was again explained that OSA was associated with instability of the central respiratory drive or metabolic control system of the respiratory muscles. Some causes of OSA based on literature review were listed; they did not include the Veteran's asserted etiologies. 

A March 2010 VA general medical examination was given after the Veteran submitted further medical literature; the diagnosis was OSA associated with GERD and hiatal hernia; however, no rationale was provided. 

A November 2013 examination focused on the relationship between GERD and service and pointed out that all previous upper gastrointestinal studies showed a normal esophagus.  Therefore it would not be appropriate to attempt to show relationship of the Veteran's diagnosis of GERD (SC) and his diagnosis of OSA diagnosed fifteen years after his separation from active duty. The examiner explained that the pathology of the two conditions is completely different and one does not depend on the other. GERD was a digestive condition, and OSA was a breathing disorder associated with relaxation of the throat muscles while a person sleeps.

In 2014, the Board sought clarification and a full review of the file so that the Veteran's submitted medical literature could be reviewed.  In a September 2014 opinion, the examiner found it less likely than not that OSA was incurred in or related to service. The examiner again noted that OSA was diagnosed in 2006, fifteen plus years after service. There was no evidence of treatment of OSA in the service or within one year of service.  There had been increased weight since service, going from 157 pounds to between 215 to 224 pounds. The examiner explained that weight plays a very crucial part in developing OSA. As the weight increases the neck circumference increases causes overcrowding of the oropharynx. The prevalence of OSA progressively increases as the body mass index increases. The crowding of the oropharynx easily occludes the upper airways during sleep, thus OSA results.

Next, the examiner was asked if it was least as likely as not that OSA was caused by or due to the service-connected GERD and was instructed to note the internet article/treatise information submitted by the Veteran. The examiner found the OSA was less likely than not caused by service connected GERD because OSA was more of structural overcrowding of the oropharynx of the upper airways when the individual is overweight or has Malampati III-IV dental classification of the mouth and pharynx opening. GERD does not cause structural obliteration of the upper airways in a permanent basis. Further, OSA was not aggravated by his service connected GERD, for the same reason that GERD does not cause contribute to the structural overcrowding of the tissues of the upper airways during sleep. 

For same reasons stated above in adjudicating the insomnia issue, the Board does not find the Veteran a credible source regarding sleep impairment in service. Further the etiology of OSA is not something that is readily observable and requires expertise.

The Board finds the 2014 VA opinion to be the most probative evidence in the file as it provides thorough explanation as to the theories of entitlement involved in the case. Further, while perhaps not complete in the sense that the Veteran had not yet submitted all his medical articles at the time they were issued, the May and October 2007 VA examination reports and opinions are also consistent with the 2014 opinion. The Board assigns greater weight to these opinions. 

The March 2010 VA general medical examination report does not provide a rationale for the opinion given, therefore is assigned less weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Service connection on a direct basis fails because the nexus element for service connection is not established for OSA. See Shedden, 381 F.3d at 1167. Further, there is no nexus for secondary service connection or secondary aggravation. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439. The benefit-of-the-doubt rule is not for application and claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014). Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes (DCs). 38 C.F.R. § 4.27 (2014).

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. §§ 4.1 and 4.2 (2014). Also, the entire rating period is considered for the possibility of staged ratings. Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found. Fenderson v. West, 12 Vet App 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

However, as will be discussed, no staged ratings are warranted for either increased rating appeal by the evidence in the file.

For exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded. 38 C.F.R. § 3.321(b)(1) (2014). In Thun v. Peake, 22 Vet. App. 111 (2011), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology. Id. at 115. If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

GERD

As explained, the disability of GERD has evolved over time and was previously considered as nausea, vomiting and diarrhea due to undiagnosed illness before being properly attributed to encompassing: hiatal hernia, gastritis, and colon polyps (see July 2003 VA examination report where this connection is made). Originally, in February 1999, the RO granted a claim of service connection for nausea, vomiting, diarrhea at 10 percent from March 18, 1996, under DC 8873-7319. In October 2001 the RO increased the disability to 30 percent from February 27, 2001 under the same DC. 

The Veteran filed this claim in February 2006; he stated his digestive system was worse and he had polyps by colonoscopy. The following month, he stated he had diarrhea and GERD, which interfered with work. He later submitted sick leave statements (from December 2005, March 2006, and April 2006), but did not give biweekly totals per pay period (he obscured this part of the document). In December 2006, he stated that gastritis was part of his disability. In 2007, he stated he had polyps, GERD, gastritis, a hiatal hernia and irritable bowel syndrome (IBS). In December 2009, he urged VA to not apply § 4.14. He also sent in several articles on dysphagia, to include a May 2006 VHA directive on dysphagia. When he submitted his TDIU application in January 2010, he asserted he was disabled at least in part due to GERD. 

In July 2010, the RO granted TDIU. In September 2011, the RO continued the prior 30 percent from February 22, 2001 under a different DC; specifically 7319 (irritable colon syndrome) -7346 (hiatal hernia). 

In a January 2014 correspondence, the Veteran stated he had dysphagia and he did not believe that DC 7319 considered all of his digestive disabilities. He stated that GERD, hiatal hernia, gastritis and IBS (diarrhea), and colon polyps must be rated as one digestive condition, but he wanted a separate rating for stricture of the esophagus (DC 7203), dysphagia, and "undiagnosed illness." 

The severity of a digestive system disability is ascertained, for VA rating purposes, by application of the criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.114 (2014). Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not be combined with each other. Instead, a single evaluation will be assigned under the DC which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. Id. As explained further in 38 C.F.R. § 4.113 (2014), certain coexisting abdominal diseases do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding. See also 38 C.F.R. § 4.14 (2014). 

When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings. Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin. 38 C.F.R. § 4.20.

Stricture of the esophagus is rated under DC 7203; when moderate, a 30 percent rating is assigned.  For severe impairment, permitting liquids only, a 50 percent rating is assigned. When the stricture permits passage of liquids only, with marked impairment of general health, an 80 percent rating is assigned. 38 C.F.R. § 4.114, DC 7203.

Under DC 7319, concerning irritable colon syndrome (spastic colitis, mucous colitis, etc.), a 0 percent rating is assigned for mild symptoms (disturbance of bowel function with occasional episodes of abdominal distress). A 10 percent rating is assigned for moderate symptoms (frequent episodes of bowel disturbance with abdominal distress). The highest rating, 30 percent, is awarded for severe symptoms (diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress). IBS is usually rated by analogy under this code. 38 C.F.R. § 4.20. 

Often GERD is rated analogously to hiatal hernia under 38 C.F.R. § 4.114, DC 7346, because the anatomical area and symptomatology are closely analogous. 38 C.F.R. § 4.20. According to DC 7346, a 10 percent rating is assigned for a hiatal hernia with two or more of the symptoms of less severity for the 30 percent rating. A 30 percent rating is assigned for a hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. A 60 percent rating is assigned for a hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 

The Veteran was originally rated under DC 8873; this code is used for tracking purposes when rating an undiagnosed illness for a Persian Gulf War Veteran by analogy to one of the gastrointestinal diseases found in VA's Rating Schedule. 

In March 2005, a VA record showed complaints of GERD, usually after waking up. The Veteran had no problems at night.  In April 2006, he had a VA examination. Unfortunately, the claims file was not available. He had gastrointestinal symptoms characterized by bloating, cramping and diarrhea symptoms on a near-daily basis. A past diagnosis of duodenitis was noted but no H. pylori test could be found. The Veteran did not report vomiting, fistulas or fecal discharge. He reported losing 45 days of work (not doctor sanctioned) due to gastrointestinal (GI) problems in the past year. He claimed he lost weight due to gastrointestinal problems. 

A November 2006 private endoscopy center record shows two polyps; the rest of the colon was normal. An upper GI endoscopy showed that a small hiatal hernia was found. He had Grade I reflux esophagitis. A pathology report stated a gastric biopsy showed chronic active gastritis, moderate with multiple helicobacter organisms identified along with benign polyps. 

In May 2007, the Veteran received a new examination. He had nausea, vomiting and diarrhea of soft stools at least 4-5 times a week. The colonoscopy and endoscopy from November 2006 were noted. He denied any hospitalization due to the condition and currently he was on Protonix for heartburn. 

In June 2007, a VA primary care record showed continuous diarrhea and the assessment was gastroenteritis without dehydration. In February 2008, he again complained of worsened GERD; the importance of losing weight was emphasized. 

In March 2010, a VA examination report noted that polyps were not active presently. The "GERD etc" course was good and prognosis was stable. He did not have dysphagia. He had no abdomen or gastrointestinal symptoms. The effect on his occupation was that it would take a few minutes to "clear his acid." He felt acid in his mouth and throat. 

The Veteran attended a VA examination in November 2013 focused erroneously on whether there was a nexus between GERD and service; incidentally the report noted that he did not have esophageal stricture, spasm of esophagus
(cardiospasm or achalasia), or an acquired diverticulum of the esophagus. A December 2003 laboratory test was negative for H. pylori. 

The Veteran was given a new VA examination in September 2014 to consider GERD and its associated symptoms. The examiner noted the presence of GERD, a hiatal hernia, and duodenitis as well as the Veteran's history. Currently the Veteran endorsed symptoms of "stomach ache" three to four days of a week, and retrosternal sensations. He had a Protonix prescription (for GERD), however, his last prescription from June 2014 expired and he had not refilled or renewed it. He also endorsed diarrhea, vomiting, cramps of the abdomen. Every morning he felt miserable due to gagging mucus, from post nasal drip which forces him to gag. 

Signs and symptoms included pyrosis, substernal pain, vomiting (4 times or more per year occurring less than one day). He did not have an esophageal stricture, spasm of esophagus (cardiospasm or achalasia), or an acquired diverticulum of the esophagus. He had no other pertinent findings. There were no updated diagnostic tests since November 2006. His conditions did not affect his ability to work. His height was 5'10" and he was 215 pounds. 

An intestinal examination was also performed. The Veteran had an intestinal polyp in 2001 and abdominal pain with diarrhea and vomiting in 1995. He complained of diarrhea, cramping, at least every other day, but had not had treatment for this condition. He took Imodium over-the-counter once in a while. Continuous medication was not required and he had no past surgery. He had subjective complaints of diarrhea every other day and he was observed gagging from post-nasal mucous which he spit up every morning. He did not have episodes of bowel disturbance with abdominal distress, or exacerbations or attacks of the intestinal condition. He also did not suffer weight loss or malnutrition. He had no tumors or other conditions. He had no significant test results from the appeal period. His intestinal condition did not impact his ability to work. The examiner noted the lack of a current prescription for constipation or diarrhea and the review of the VA medical record did not show treatment for diarrhea or constipation. 

Finally, an examination of the stomach was also performed. A diagnosis of duodenitis in 2003 was noted. The Veteran's treatment plan did not note taking continuous medication for the duodenitis. He reported recurring episodes that were not severe four times or more per year lasting for less than one day. He did not have any incapacitating episodes or other conditions. He had no scars or other complications. This problem did not impact his ability to work. 

The Board finds an increased rating for GERD, to include hiatal hernia, gastritis, and colon polyps is not warranted. As DC 7346 cannot be combined with other evaluations, a separate rating is not available. Dysphagia, which the Veteran asserts he has, is contemplated under DC 7346 and is already taken into account under the current rating.  Additionally, the evidence fails to show a stricture of the esophagus, much less one that permits liquids only. 38 C.F.R. § 4.114, DC 7203. 

In further finding that the evidence fails to support a 60 percent rating under DC 7346, the Board notes that there is no showing of pain and vomiting with the following: material weight loss and hematemesis; melena with moderate anemia; or other symptom combinations productive of severe impairment of health. Further, as the examiner pointed out, over a three month period relevant prescriptions had not been renewed or requested to control GERD and/or associated problems. The colon polyps have noted to be benign. As a result, an increased rating is not warranted by the disability picture. 

To address the Veteran's contentions, the Board must consider § 4.14 and has no authority to disregard it as the he suggests. As he has only diagnosed illnesses, it is not appropriate to grant another separate rating for "undiagnosed illness" and, at any rate, there is no such DC that stands alone. Instead, a person with undiagnosed illness is rated by analogy, as explained above. 

Finally, the Veteran is already in receipt of a TDIU from January 8 2010, which is when he stated for the first time that he could not work due to his disability. The record does not support a TDIU prior to that period; it appears the Veteran was working full-time at a federal position. See Rice v. Shinseki, 22 Vet. App. 447 (2009); Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

The Board has considered step one under Thun, 22 Vet App 111, and finds the schedular rating to be fully adequate in this case. The Veteran has described his symptoms, which are typical for his disabilities being rated. While prescription medication can be prescribed, it was noted to not be renewed or requested. The schedular rating takes such symptoms into account in the DC by listing specific symptoms along with their severity. The Board finds the pertinent rating criteria, as detailed previously, accurately describes the severity and symptoms of the service-connected GERD, hiatal hernia, gastritis, and colon polyps disability. The evidence does not present an exceptional disability picture. There has been no argument or evidence that the combined effects of the service connected disabilities warrant consideration of an extraschedular combined rating. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 

Spine Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like. 38 C.F.R. § 4.40 (2014).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2014).

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the DCs predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7, 11 (1996). Also, functional loss due to pain must be supported by pathology and shown through objective observation. Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (citing 38 C.F.R. § 4.40); See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2013) (examination reports should address any range of motion loss specifically due to pain and any functional loss due to pain during flare ups). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2014).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations. 38 C.F.R. § 4.45 (2014). 

The Board must evaluate disabilities under multiple DCs to determine if there is any basis to increase the assigned rating. Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2014). 

The relevant General Rating Formula DCs 5235-5243 provide for the rating of disabilities of the spine mostly on the basis of limitation of motion. With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the relevant parts of the formula for the lumbar spine are as follows:

Unfavorable ankylosis of the entire spine (100 percent); unfavorable ankylosis of the entire thoracolumbar spine (50 percent); forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent); forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent). 38 C.F.R. § 4.71a (2013) (10 percent criteria omitted as the Veteran is already receiving 20 percent).

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. 38 C.F.R. § 4.71a, Note (2).

Intervertebral Disc Syndrome (IVDS) is evaluated either under the General Rating Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a, DC 5243 (2014). Note (1) of 38 C.F.R. § 4.71a, DC 5243 states that an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

In February 1992, the Veteran was originally granted service connection for low back strain with degenerative disc disease, L5-S1 at 0 percent from December 1, 1991, under the old DC 5295 (see January 1992 X-ray). In September 1998, the RO increased the disability to 20 percent, effective March 18, 1997 under DC 5293 (this diagnostic code no longer exists); this was sustained in October 2001 by the RO as well.  In May 2006, the 20 percent rating was again sustained but the DC was changed to DC 5243, as the regulations had changed. 

The Veteran contended in his February 2006 claim that his IVDS was worsening and he now used a back brace. In March, he stated that his back affected him at work. In January 2010, the Veteran filed a TDIU claim, in part, due to his service-connected spine disability. The RO granted this claim in full in July 2010. 

In April 2006, a VA spine examination report noted the Veteran complained of pain with standing, lifting and wearing gun belt as part of his normal job duties. He had acute flares with increased back pain that affected is ability to bend and twist inspecting cars. During flares he either doesn't work or modifies his ability to sit and search for contraband. He lost 45 days of work (not doctor sanctioned) because of his back. The pain radiated to the right thigh. He did not use a cane but had a back brace. He could walk for 15 minutes. He had no history of falls, loss of mobility or trouble with activities of daily living. Pain was the main symptom. X-rays from 2003 showed narrowing of the L5-S1 disk space. Range of motion is below and the degree at which pain started is listed. 

Forward flexion
70 Degrees
Extension
20 Degrees
Right lateral flexion
25 Degrees
Left lateral flexion
25 Degrees
Right lateral rotation
30 Degrees
Left lateral rotation
30 Degrees

Reflexes were 1+ and symmetrical in upper and lower extremities. Sensory examination is normal. He had tenderness diffusely over the L3-5 interspace during range of motion. Straight leg raise was negative and gait was normal. His right and left thigh measured 46 cm and 44 cm respectively. It was the examiner's estimation that the Veteran would have a 10-degree loss of function with 5 repetitions completed and/or with acute flare-up of pain or repetitive use but the exact degree of dysfunction was not clinically possible. There was no ankylosing or loss of back motion. Neurological examination was normal. There is a 2+ spasm with repetition. The diagnosis was moderate low back pain secondary to L5-S1 disc disease. 

The Veteran was examined again in May 2007. He reported daily pain aggravated with bending, prolonged, walking, standing, and sometimes with physical activity relieved by Tylenol 500 mg or lying down flat. He had stiffness during flare-up and some limitation of motion of his lower back. He usually wore a back brace but did not wear it the day of the examination. He denied any history of surgery of his lower back. He states that he walked around the block at least 3-4 times, twice a week. Prolonged standing caused mild pain across the lower back. He denied any bladder and bowel dysfunction. There was no radiation of pain tingling sensations of his lower extremities. He stated that it affected his job when he had to stand for prolonged period. Most usually it did not affect his usual daily activity and he has no days lost from incapacitation in the last twelve months. 

Physical examination revealed gait and posture were normal. There was no evidence of joint laxity or swelling. 

Range of motion measurements were as follows. 

Forward flexion
90 Degrees
Extension
30 Degrees
Right lateral flexion
30 Degrees
Left lateral flexion
30 Degrees
Right lateral rotation
30 Degrees
Left lateral rotation
30 Degrees

There was no limitation of motion during repetitive use from pain, fatigue, weakness or lack of endurance. He was neurologically normal with no sensory deficits. X-ray showed mild disk disease at L4-5 and L5-S1. The diagnosis was mild degenerative disc disease lumbar spine without radiculopathy. The examiner estimated he would have no additional limitation of motion of his lumbosacral spine during flare-up and no additional functional limitation of his lumbosacral spine during repetitive use due to pain fatigue weakness or lack of endurance. 

Several treatment records show possible neurological symptoms were investigated but ruled out. A December 2008 VA record noted that since starting an exercise program, the Veteran had some tingling and pain in the bilateral lower extremities; the assessment was peripheral neuropathy. In January 2009, a VA neurology record showed peripheral vascular disease and vasculopathic neuropathy. A February 2009 duplex ultrasound of the lower extremities noted sensory changes to bilateral lower extremities. The result was mostly normal, with monophasic flow on the right side. In April 2009, a VA neurological record showed no radiculopathy or neuropathy. There was "no neurologic explanation to this pain from neuropathic etiology." It was suggested further investigations and intervention to evaluate bony origin of the pain and for its etiology.

In March 2010, the Veteran was given a new examination. He had low back strain with degenerative disc disease. A neurologic review of symptoms showed that there were no complaints. His gait was normal. He did not have guarding, spasms, or tenderness.  There was also no ankylosis. A March 2010 X-ray again showed degenerative changes to the spine slightly more severe than on May 2007. The effect on his occupation was decreased mobility, problems lifting and carrying and pain. His most predominant physical disability is his lower back limiting him from lifting at least 25 pounds. This could limit his ability to function in the normal occupational environment during flare-ups moderately. He had a history of fatigue, decreased motion, stiffness, spasms but no flare ups. 

Physical examination showed he had a normal posture and gait. He had no objective abnormalities of the spine and no spasms, atrophy, guarding, pain with motion, tenderness or weakness. Motor, sensory, and reflex examinations were normal. Range of motion was as follows with objective evidence of pain following repetitive motion but no additional limitations after three repetitions. 

Forward flexion
62 Degrees
Extension
25 Degrees
Right lateral flexion
26 Degrees
Left lateral flexion
25 Degrees
Right lateral rotation
26 Degrees
Left lateral rotation
26 Degrees

A June 2012 VA record showed active range of motion of the lumbar spine to be within full limits. A July 2012 VA record showed he continued to attend physical therapy record for his low back. Another record showed his back hurt all the time.

In November 2013, the Veteran received a new VA examination for mild degenerative disc disease at L4-5 and L5-S1. He reported flare ups, stating lifting/prolonged standing bothers back. Range of motion was as follows (noting where objective evidence of painful motion starts). 

Forward flexion
85 Degrees
Extension
30 Degrees
Right lateral flexion
30 Degrees
Left lateral flexion
30 Degrees
Right lateral rotation
30 Degrees
Left lateral rotation
30 Degrees

After repetitive use, range of motion improved (90 degrees for forward flexion) or stayed the same. He only had pain on movement. He had no tenderness, spasm, or atrophy. Strength testing, reflexes, and sensory examination were normal. Straight leg testing was negative and he had no radiculopathy. He did not have neurological symptoms or IVDS. He used no assistive devices. He did have arthritis. A November 2013 X-ray showed degenerative disc changes, facet arthritis, and mild spondylosis. Functional impact did not impact his ability to work. 

In January 2014, the Veteran asserted that his back pain continued to worsen. He had difficulty walking, standing and lifting. He was using a back brace. 

The Veteran received a new examination in September 2014. The Veteran was noted to have been diagnosed with IVDS, to include disc disease of the lumbar spine. Currently, he had daily lumbar spine pain and his back locked or stiffened up sometimes; this was how he described flare ups. Range of motion measurements are below (noting at where objective evidence of painful motion began for forward flexion and that there was no objective evidence of painful motion for the other ranges. 

Forward flexion
75 Degrees
Extension
30 Degrees
Right lateral flexion
30 Degrees
Left lateral flexion
30 Degrees
Right lateral rotation
30 Degrees
Left lateral rotation
30 Degrees

The Veteran could perform repetitive use testing and post-test measurements were the same or improved. His functional loss consisted of pain on movement. He also had tenderness across the lumbar spine. He did not have muscle spasms or guarding. Muscle strength testing, reflexes and a sensory examination were normal. He did not have radiculopathy or other neurologic abnormalities. He did have IVDS, but no incapacitating episodes. He was using a cane at the time of the examination due to a recent fracture of his right tibia. He did have arthritis, but no other signs or symptoms. His spine did not impact his ability to work. The examiner estimated that his functional loss was limited to 75 degrees of forward flexion during flare ups and repetitive use due to pain. 

Given the above evidence, the Board does not find that an increased rating for the spine disability is warranted. The file reflects no evidence of incapacitating episodes as defined by 38 C.F.R. § 4.71a, DC 5243; there is no doctor prescribed bed rest. Therefore, no increase is found under DC 5243 for IVDS. 

Further, there is no increase found under the General Rating Formula either. At no point has forward flexion found to be 30 degrees or less and there is no ankylosis. 38 C.F.R. § 4.71a, DC 5235-42 (2014). Also, no separate ratings may be granted for radiculopathy, given the neurological findings, and related problems were not found. Id. 

Regarding functional impact, when considering any functional loss due to pain or flare-ups under 38 C.F.R. §§ 4.40 and 4.45, the Board finds the VA examination reports take into account the functional loss to the extent possible, by measuring range of motion after repetition, reporting the Veteran's competent complaints, by noting limitations in his ability to do physical work and by stating in the 2014 examination that functional loss was limited to 75 degrees of forward flexion during flare ups and repetitive use due to pain. See DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. at 37. As a result, no further increase is warranted based on these findings.

As explained above, a TDIU has already been granted and was not found to be filed prior to its current effective date. Rice, 22 Vet. App. 447; Jackson, 587 F.3d 1106. 

Regarding extraschedular consideration, the Board also finds that the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology; his complaints of back symptoms and related are already included in the currently assigned rating. The assigned schedular evaluation is adequate. Thun, 22 Vet. App. at 115. As noted above, the Veteran's lumbar spine disability is manifested by signs and symptoms such as pain and lack of range of motion, which impairs his ability to stand and walk for a prolonged period as well as participate in some physical activities. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.

The DCs in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion. See 38 C.F.R. § 4.71a, General Formula, DCs 5235-5242 (providing ratings on the basis of limited flexion, extension, rotation, spasms, etc.). For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Here, however, when applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there can be no additional service-connected disabilities that are not attributed to a specific service-connected condition. This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. As stated, all symptoms are accounted for in the schedule. Extraschedular consideration is not warranted.


ORDER

Service connection for insomnia is denied.

Service connection for OSA is denied.

An increased rating for GERD, currently 30 percent disabling, is denied.

An increased rating for the spine disability, currently 20 percent disabling, is denied. 

 

____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


